office_of_chief_counsel internal_revenue_service memorandum number release date cc pa epbenson postn-152120-08 uilc date march to nancy w hale associate area_counsel nashville group small_business self-employed from pamela wilson fuller branch chief branch procedure administration subject abatement after expiration of assessment limitations_period and refund limitations_period this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether the service may abate an excessive assessment of unemployment tax and apply the overpaid amount to excess collections where the taxpayer paid the excess assessment in full but later provided proof that the assessment was excessive after the period of limitations for requesting a refund_or_credit has expired whether the service may abate an excessive assessment of unemployment tax and refund_or_credit the appropriate portion of the overpaid amount where the taxpayer paid only a portion of the excess assessment but later provided proof the assessment was excessive within the period of limitations for requesting a refund_or_credit conclusion sec_1 the service may abate an excessive assessment of unemployment tax and apply the overpaid amount to excess collections in situations where the taxpayer paid the excess assessment in full and the period for requesting a refund_or_credit has expired postn-152120-08 the service may abate an excessive assessment of unemployment tax and refund_or_credit the appropriate portion of the overpaid amount in situations where the taxpayer has paid a portion of the excess assessment and the period for requesting a refund_or_credit has not expired facts the unemployment tax unit is examining forms filed by a number of taxpayers in the cases under examination the taxpayers did not provide proof that state unemployment taxes were timely paid this failure resulted in an additional_assessment of unemployment tax within the assessment limitation period after the expiration of the assessment limitation period the taxpayers provided proof that state unemployment taxes were paid this information rendered the unemployment tax assessments against the taxpayer excessive first scenario the entire additional_assessment is excessive the taxpayer paid the entire unemployment tax_liability including the additional_assessment in full the period within which to seek a refund_or_credit has expired second scenario the entire additional_assessment is excessive a portion of the additional_assessment has not been paid the period within which to seek a refund_or_credit has not expired law and analysis sec_6404 allows the service to abate the unpaid portion of assessments that are excessive in amount however in stating that t he secretary is authorized to abate the statute uses permissive language thus the authority to abate extends over any assessment including but not limited to the unpaid portion of the assessment sec_301_6404-1 cf 295_f2d_499 5th cir stating that it is the permissive language of sec_6404 which allows for the provisions found in the treasury regulation under sec_6404 in general an abatement wipes out the assessment and if the service decides to reimpose an abated assessment it must make the new assessment within the statutory limitations_period in the matter of 99_f3d_740 5th cir neither sec_6404 nor the regulations contains a statute_of_limitations on the abatement of a tax however if the taxpayer seeks a refund of the paid portion of an abated assessment the taxpayer must make that request within the period of limitations provided by sec_6511 in both the first and second scenario the service may abate the excessive assessment sec_301_6404-1 states the district_director or the director of the postn-152120-08 regional service_center may abate any assessment or unpaid portion thereof if the assessment is in excess of the correct_tax liability in both scenarios there is no question that the assessment is in excess of the correct_tax liability because the taxpayer has provided proof that state unemployment taxes were timely paid therefore it is within the service’s discretion to abate the assessment in these cases further there is no period of limitations on the service’s ability to make an abatement thus the fact that the period within which to file a claim_for_refund_or_credit has expired has no effect on the service’s authority to abate the assessment while an argument could be raised that the statute limits abatements to the unpaid portions of assessments therefore preventing an abatement in cases such as those presented in scenario one or preventing abatement of the paid portions of the assessment in scenario two we do not believe that is what the statute intended as discussed above the language of sec_6404 is permissive that is it allows the service to abate unpaid portions of assessments it does not prevent the service from abating the paid portions of assessments the fifth circuit_court of appeals in holding that the decision to abate was discretionary and not mandatory found that the regulation under sec_6404 including the language allowing the abatement of any assessment was permitted due to the permissive language of sec_6404 poretto f 2d pincite thus there is no legal barrier to the service following the broader language of the regulation rather than the narrower language of the statute moreover following the narrow language of the statute would lead to nonsensical results for example under this interpretation the service could not abate an assessment after receiving full payment of the tax this would mean that the service could not affect an overpayment allowing a refund in cases where the refund period has not expired congress could not have intended this result therefore the service has the authority to abate paid portions of assessments the fact that the period of limitations for assessment has expired in both scenarios one and two would not bar the service from abating the excess assessments as long as the initial assessments were made within the proper period nothing in sec_6404 or the regulations prevents the service from exercising its abatement authority after the assessment limitation period has expired however the service cannot reassess an abated liability unless it does so within the applicable statute_of_limitations 104_f3d_1226 10th cir since the statute_of_limitations on assessment has run in both the scenario one and two cases the service would be unable to reassess in these cases if it abates the current assessments therefore the service should take great care before abating the assessments in these cases because it may not be able to reassess though the service may abate the excess assessment in scenario one the service may not refund_or_credit the excess payment in the scenario one cases the period of there would appear to be no question that the unpaid portions of the assessment in scenario two cases could be abated postn-152120-08 time for filing a claim_for_refund_or_credit has expired this period may not be tolled for nonstatutory equitable reasons u s v brockamp 519_us_347 thus even though the service may abate the assessment it may not refund_or_credit the amount to the taxpayer sec_6511 if an overpayment is barred from being refunded it should be applied to the excess collections file i r m c in the scenario two cases where the period within which to claim a refund_or_credit has not expired the taxpayer could file a claim for a refund_or_credit for the overpayment this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
